Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In the amendment filed 07/30/2021, the following occurred:  No claims were amended.  
Claims 1-26 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-26 are the inclusion of the limitation in the claims, a computer system comprising: at least one server implementing a plurality of clinical trial functions; an input/output device; and at least one processor in communication with at least one non-transitory computer-readable storage medium encoded with a plurality of computer-executable instructions that, when executed by the at least one processor, perform a method comprising: receiving identifying information from a user; integrating functionality from the at least one server by dynamically configuring so as to customize a user interface that provides the user access to functionality of the plurality of clinical trial functions, wherein dynamically configuring the integrated user interface comprises dynamically configuring the user interface based, at least in part, on the identifying information, wherein dynamically configuring the integrated user interface comprises selecting, for inclusion in the integrated user interface, at least one clinical trial function from the plurality of clinical trial functions, wherein the plurality of clinical trial functions comprise one or more of: data collection, patient randomization, medication dispensation, clinical trial management, medical image processing, patient self-reported data collection, clinical endpoint adjudication, or serious adverse event reporting and processing; and presenting via the input/output device the dynamically-configured user interface, wherein the user interface is configured to, based on user interaction with the interface, initiate automatic access to the at least one clinical trial function.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.


The most remarkable prior art of record is as follows:
Briegs:    U.S. Patent Application Publication U.S. 2006/0143047 A1
Toto:  U.S. Patent Application Publication U.S.  2004/0078216 A1
Webber:  U.S. Patent Application Publication U.S. 2009/0319535 A1
Zahlmann:  U.S. Patent Application Publication U.S. 2008/0059241 A1
L. Rostad, O. Nytro, I. A. Tondel and P. H. Meland, "Access Control and Integration of Health Care Systems: An Experience Report and Future Challenges," The Second International Conference on Availability, Reliability and Security (ARES'07), 2007, pp. 871-878, doi: 10.1109/ARES.2007.30.
Bhakti Shah, eClinicalWorks Partners With UpToDate, 28 October 2007, eClinicalWorks, http://eclinicalworks.com/pr-uptodate/


Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686